Title: From Thomas Jefferson to John Harvie, Jr., 27 April 1795
From: Jefferson, Thomas
To: Harvie, John, Jr.



Dear Sir
Monticello Apr. 27. 95.

When I visited Richmond the last year I took with me the papers relating to the lands in question between us, with a view to propose a settlement by arbitration as had been agreed between us: but your departure to Goochland the second day after my getting to Richmond prevented my mentioning it to you. The happiness we had of seeing you here some time after, was of too short duration to be interrupted by business; and since that I have procrastinated writing to you according to what is commonly observed that what may be done at any time is done at no time. No doubt it appears equally desirable to you as to me, since we have different opinions of our rights, that they should be settled without delay, for which reason I take the liberty of proposing to you the naming arbitrators from among the judges of our higher courts as we had agreed. In this description I should comprehend our federal  court, as Mr. Blair is too distinguished, for all the properties which should recommend him, to be excluded from the nomination. I suppose three will be enough. The letters which have passed between us will sufficiently explain the grounds of our claims to the arbitrators, but perhaps a statement of facts from each party may be necessary, and where either is not satisfied of any fact alledged by the other, he may point it out that proof may be produced. If these ideas meet your approbation, on signifying the same in a line by post I will make a short statement of the case, and send it to you for your examination. I make no apology for bringing this matter before you at present, because the readiness with which we have agreed to submit it to the umpirage of reason shews that neither wishes what is not right. I am with sincere esteem Dear Sir your friend & servt

Th: Jefferson

